DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 23, 24, 31-33 and 44-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 10,823,775. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application					U.S. Patent No. 10,823,775
1. A method for sensing or measuring a first electromagnetic field, the method comprising: a. exciting, into a distribution of Rydberg states, atoms and/or molecules of a gas occupying a test volume coextensive, at least in part, with the first electromagnetic field; b. structuring the first electromagnetic field by placing it in interferometric relationship with at least one other electromagnetic field; c. measuring transmission, along a path traversing the test volume, of at least one probe beam of electromagnetic radiation; and d. on the basis, at least, of the measured transmission, deriving a physical characteristic of the first electromagnetic field.  


2. A method in accordance with claim 1, wherein the gas is an atomic or molecular vapor.  
3. A method in accordance with claim 2, wherein atoms of the atomic vapor are chosen from a group of atoms including rubidium, cesium, alkali, and alkali earth atoms.  

4. A method in accordance with claim 1, wherein the step of exciting atoms into a distribution of Rydberg states comprises optically exciting the atoms into a distribution of Rydberg states.  

5. A method in accordance with claim 1, wherein the step of exciting atoms into a distribution of Rydberg states comprises at least one of electromagnetically induced transparency and electromagnetically induced absorption.  

6. A method in accordance with claim 1, wherein a physical characteristic of the first electromagnetic field is based, at least, on a change in a spectral feature of the atomic gas, and wherein the change in the spectral feature includes Autler-Townes splitting.  
7. A method in accordance with claim 1, wherein the physical characteristic of the first electromagnetic field is field amplitude.  
8. A method in accordance with claim I, wherein the physical characteristic of the first electromagnetic field is its phase relative to a fiducial phase.  


9. A method in accordance with claim 1, wherein the physical characteristic of the first, monochromatic electromagnetic field is its phase relative to a fiduciary phase of an external RF field that modulates one of the other electromagnetic fields.  


10. A method in accordance with claim 1, where structuring the first electromagnetic field comprises superimposing an additional static or radio-frequency field to place the first electromagnetic field into resonance with an atomic transition.  
11. A method in accordance with claim 1, wherein structuring the first electromagnetic field includes a modulated first electromagnetic field prior to the step of measuring.  

12. A method in accordance with claim 11, wherein modulation is at least one of frequency-, amplitude-, and step-modulation.  

13. A method in accordance with claim 1, wherein the first electromagnetic field is amplitude, frequency, polarization, or phase modulated.  

23. The method in accordance with claim 2, wherein the distribution of Rydberg states is comprised of one or more Rydberg states.  
24. A sensor for at least one of detecting and measuring a parameter characterizing a first electromagnetic field, the sensor comprising: a. an excitation source; b. an enclosure containing a gas of atoms and/or molecules of which at least a subset may be excited by the excitation source into a distribution of Rydberg states; c. a detector, disposed to detect the transmission of a probe beam after traversal of the gas by the probe beam; and d. a processor configured to derive a parameter characterizing the first electromagnetic field based on the measured transmission of the probe beam.  


31. A sensor in accordance with claim 24, wherein the parameter of the first electromagnetic field is at least one of an amplitude, frequency, phase, or polarization.  
32. A sensor in accordance with claim 24, wherein the parameter of the first electromagnetic field is the modulation of at least one of amplitude, frequency, phase, or polarization.  
33. A sensor in accordance with claim 24, wherein the parameter of the first electromagnetic field is the phase of the first electromagnetic field relative to a fiduciary phase.  



44. The sensor in accordance with claim 24, wherein the distribution of Rydberg states is comprised of one or more Rydberg states.  
45. A sensor in accordance with claim 24, wherein the parameter of the first electromagnetic field includes characteristics of the source of the first electromagnetic field.

1. A method for sensing or measuring a first electromagnetic field, the method comprising: a. exciting, into a distribution of Rydberg states, atoms of a gas occupying a test volume coextensive, at least in part, with the first electromagnetic field; b. structuring the first electromagnetic field by placing it in interferometric relationship with at least one other electromagnetic field; c. measuring transmission along a path traversing the test volume of at least one probe beam of electromagnetic radiation at one or more frequencies overlapping a spectral feature of the atomic gas; and d. on the basis, at least, of a change in the spectral feature, deriving a physical characteristic of the first electromagnetic field.
2. A method in accordance with claim 1, wherein the gas is an atomic vapor.
3. A method in accordance with claim 2, wherein atoms of the atomic vapor are chosen from a group of atoms including rubidium, cesium, alkali, and alkali earth atoms.
4. A method in accordance with claim 1, wherein the step of exciting atoms into a distribution of Rydberg states comprises optically exciting the atoms into a distribution of Rydberg states.
5. A method in accordance with claim 1, wherein the step of exciting atoms into a distribution of Rydberg states comprises at least one of electromagnetically induced transparency and electromagnetically induced absorption.

6. A method in accordance with claim 1, wherein the change in the spectral feature includes Autler-Townes splitting.


7. A method in accordance with claim 1, wherein the physical characteristic of the first electromagnetic field is field amplitude.
8. A method in accordance with claim 1, wherein first electromagnetic field is monochromatic, and wherein the physical characteristic of the first electromagnetic field is its phase relative to a fiducial phase.
9. A method in accordance with claim 1, wherein the physical characteristic of the first, monochromatic electromagnetic field is its phase relative to a fiduciary phase of an RF field that modulates one of the other electromagnetic fields using a non-linear optical element.
10. A method in accordance with claim 1, where structuring the first electromagnetic field comprises superimposing an additional static or radio-frequency field to place the first electromagnetic field into resonance with an atomic transition.
11. A method in accordance with claim 1, wherein structuring the first electromagnetic field includes a modulated first electromagnetic field prior to the step of measuring.
12. A method in accordance with claim 11, wherein modulation is at least one of frequency-, amplitude-, and step-modulation.
(See Claim 12)




(See Claim 4)



19. A sensor for detecting and/or measuring a parameter characterizing an electromagnetic field, the sensor comprising: a. at least one of a material and a structure for conditioning an electromagnetic field; b. an atomic vapor contained within an enclosure disposed within the conditioning material or structure; c. a source of excitation for exciting atoms of the atomic vapor into a distribution of Rydberg states; d. a detector for detecting a probe beam after traversal of the atomic vapor and for generating a detector signal; and e. a processor for deriving a parameter characterizing the electromagnetic field based at least on the detector signal.


12. A method in accordance with claim 11, wherein modulation is at least one of frequency-, amplitude-, and step-modulation.

16. A method in accordance with claim 15, wherein the light is amplitude or frequency modulated.


9. A method in accordance with claim 1, wherein the physical characteristic of the first, monochromatic electromagnetic field is its phase relative to a fiduciary phase of an RF field that modulates one of the other electromagnetic fields using a non-linear optical element.

(See Claim 4)



(See Claim 1)




Allowable Subject Matter
Claims 14-22, 25-30 and 34-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
November 30, 2022